The following case is presented by the pleadings:
The plaintiff states in his bill, that his testator and the two defendants were partners in trade and merchandise, under the firm and style of "Merony, Harbin  Co."; that the said firm was dissolved by the death of Merony, in August, 1837; that he is the executor of John A. Merony, and in that character he has called on the defendants, as surviving partners, to settle the accounts of the said partnership, and pay over to him the sums of money due the estate of his testator; that the defendants have refused to come to any settlement with him, unless he would allow them in the said account all the disputed items mentioned in the bill. All which demands, the plaintiff insists, are unjust and against law and equity. The bill then prays for an account of the partnership transactions, and a decree, etc.
The defendants, in their answers, admit the partnership, as stated in the bill, the death of John A. Merony at the time stated, and the qualification of the plaintiff as his executor. They admit that the partnership accounts have not been settled with the plaintiff. And they say, that the delay has been owing mainly to the difficulties and misunderstandings between the plaintiff and them, relative to the particular items of charge and discharge, mentioned in the bill. The defendants then answer, in detail, to each of the several disputed items of account, mentioned in the bill. There is a replication. Depositions have been taken and exhibits are filed.
Ordinarily, it is not the course of the court to refer partnership accounts to the master to be reported on, with a set of instructions from the court, as appears to have been desired by the parties, when the proceedings were drawn, but no motion was made to that effect. When the master's report comes in, if either party is dissatisfied with it, he may *Page 200 
except to it or any part of it, and the exceptions thus made will thereafter be argued, and decided on by the court. We think that there must in the first place be a reference to the master, and a report by him on their account. Let it be referred.
PER CURIAM.                              ORDERED ACCORDINGLY.